Citation Nr: 1730218	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depressive disorder, claimed as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a disability manifested by groin pain, claimed as secondary to the service-connected lumbar spasm. 

3.  Whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for plantar fasciitis.

4.  Whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for urinary frequency, claimed as secondary to the service-connected lumbar spasm.

5.  Entitlement to a rating in excess of 30 percent for the service-connected sinusitis. 

6.  Entitlement to an increased rating for lumbar spasm, currently evaluated as noncompensable (zero percent) disabling prior to June 4, 2016, and 10 percent disabling thereafter. 
7.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease and cirrhosis of the liver. 

8.  Entitlement to an increased rating for right thigh radicular pain, currently rated as noncompensable (zero percent) disabling prior to June 4, 2016, and 10 percent disabling thereafter. 

9.  Entitlement to an increased rating for left thigh radicular pain, currently rated as noncompensable (zero percent) disabling prior to June 4, 2016, and 10 percent disabling thereafter.

10.  Entitlement to a compensable rating for right great toe hallux valgus. 

11.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2009, July 2010, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the following reasons, the Board finds that the appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In a May 2017 VA Form 9, the Veteran indicated that this right big toe and cirrhosis of the liver had worsened.  In a separate May 2017 VA Form 9, the Veteran indicated that his lumbar spine and bilateral thigh disabilities have become worse.  Because the severity of the Veteran's disabilities is unknown, a new VA examination is warranted.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997) (A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

In November 2015, the Veteran authorized VA to obtain his private treatment records from St. Vincent's Hospital in Birmingham, Alabama.  A December 2015 note in the claims file indicates that an initial attempt to obtain the Veteran's records was unsuccessful, and that a follow-up letter would be sent to obtain the Veteran's records "in the next few days."  Although the Veteran submitted a September 2014 operative report from St. Vincent's Hospital, the record does not indicate that a complete set of the Veteran's treatment records has been obtained.  Moreover, the claims file does not indicate that a second attempt was made to obtain the Veteran's private treatment records, and there is no indication that he was informed that VA was unable to obtain his records.  See 38 C.F.R. § 3.159(e).  As a result, the AOJ should contact the Veteran and request that he submit, or authorize VA to obtain, his private treatment records.  

The Veteran's was afforded a VA examination in order to determine the etiology of his claimed psychiatric disorder in February 2010.  After reviewing the claims file and conducting a clinical examination, the VA examiner noted that the Veteran has had other service-connected disabilities for years, but only recently complained of depression.  As a result, the examiner opined that the Veteran's depression is "more likely related to more recent stressors" than it is to his service-connected disabilities.  The examiner did not, however, comment on what the Veteran's recent stressors were, or why the Veteran's service-connected disabilities could not cause the Veteran's depression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).

Additional VA treatment records were also associated with the Veteran's claims file following the June 2016 Supplemental Statement of the Case and the April 2017 Statements of the Case.  This evidence has not been considered by the AOJ and no waiver of initial consideration is of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.  The Board is particularly interested the Veteran's treatment records from St. Vincent's Hospital in Birmingham, Alabama. 

After procuring authorization from the Veteran for release of all identified records, the AOJ should to obtain copies of all such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the claims folder.

2.  After completing the action requested in item 1, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected lumbar spine disability.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

The examiner should discuss whether there are any neurological abnormalities, and should address the Veteran's complaints of groin pain and urinary frequency. 

3.  After completing the action requested in item 1, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected cirrhosis of the liver.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

4.  After completing the action requested in item 1, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right and left thigh radicular pain.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

5.  After completing the action requested in item 1, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right big toe hallux valgus.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

6.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should comment on whether it is at least as likely as not, (50 percent probability or greater), that the any identified acquired psychiatric disorder, to include depression was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by a service-connected disability. 

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


